Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art discloses or suggests inter alia: A data cable, comprising a data cable body and a first converter, the data cable body comprising a cable and a first connector connected to a first end of the cable, the first converter comprising a second connector and a third connector that are communicationally connected to each other, and shapes of the first connector and the second connector allowing the second connector to be inserted into a first joint of the first connector in both front and opposite directions, wherein the first converter is connected to the first connector through a first flexible connection member; the junction between the first flexible connection member and the first connector deviates from the first joint of the first connector and/or the junction between the first flexible connection member and the first converter is close to the second connector; when the second connector is located in the front direction, the second connector is able to be inserted into the first joint; when the second connector is located in the opposite direction, the first flexible connection member is twisted, the length of the twisted first flexible connection member being shortened, so that the second connector is unable to be inserted into the first joint. The closet prior art is to CN206135135 which discloses a similar data cable having flexible connection member. However, CN206135135 lacks to disclose at least the limitation of a first converter connected to the first connector through a first flexible connection member as described above in the claim 1 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096.  The examiner can normally be reached on Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/KHIEM M NGUYEN/                                                                                   Primary Examiner, Art Unit 2831